                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MOHAMMAD HAIDER AGHA HASAN,                      Case No. 19-cv-04553-HSG
                                   8                      Plaintiff,                         ORDER DENYING MOTION TO
                                                                                             PROCEED IN FORMA PAUPERIS,
                                   9               v.                                        MOTION FOR DISCLOSURE OF
                                                                                             FINANCIAL INTERESTS, MOTION
                                  10        JON S. TIGAR, et al.,                            TO RELATE CASES, AND MOTION
                                                                                             FOR PERMISSION FOR
                                  11                      Defendants.                        ELECTRONIC CASE FILING
                                  12                                                         Re: Dkt. Nos. 2, 3, 4, 5
Northern District of California
 United States District Court




                                  13

                                  14            Pending before the Court are Plaintiff’s motion to proceed in forma pauperis, motion for
                                  15   disclosure of financial interests, motion to relate cases, and motion for permission for electronic
                                  16   case filing (“e-filing”). Dkt. Nos. 2, 3, 4, 5. Plaintiff Mohammad Haider Agha Hasan brings this
                                  17   action against the Honorable Jon S. Tigar and the Honorable Jeffrey S. White of the United States
                                  18   District Court, Northern District of California. Dkt. No. 1 (“Compl.”). Plaintiff’s motion to
                                  19   proceed in forma pauperis is DENIED and the Court DISMISSES the Complaint with leave to
                                  20   amend. The Court further DENIES Plaintiff’s motion for disclosure of financial interests, motion
                                  21   to relate cases, and motion for permission for e-filing.
                                  22   I.       LEGAL STANDARD
                                  23            The Court may authorize the commencement of a civil action in forma pauperis if it is
                                  24   satisfied that the would-be litigants cannot pay the filing fees necessary to pursue the action and
                                  25   that the action is not frivolous or malicious. 28 U.S.C. § 1915(a)(1); Escobedo v. Applebees, 787
                                  26   F.3d 1226, 1234 (9th Cir. 2015). 28 U.S.C. § 1915(e)(2) mandates that the Court review an in
                                  27   forma pauperis complaint before directing the United States Marshal to serve the complaint.
                                  28   Escobedo, 787 F.3d at 1234 & n.7. The Court must dismiss a complaint if it fails to state a claim
                                   1   upon which relief can be granted. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

                                   2          “The standard for determining whether a plaintiff has failed to state a claim upon which

                                   3   relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure

                                   4   12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

                                   5   2012) (citing Lopez v. Smith, 203 F.3d 1122, 1127-31 (9th Cir. 2000)). The complaint must

                                   6   include a “short and plain statement,” Fed. R. Civ. P. 8(a)(2), and “sufficient factual matter,

                                   7   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                   8   662, 678 (2009) (quotation omitted). A plaintiff must provide the grounds that entitles a plaintiff

                                   9   to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  10          Because Plaintiff is pro se, the Court construes his pleadings liberally and affords him the

                                  11   benefit of any doubt. Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988);

                                  12   cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”). The Court is not,
Northern District of California
 United States District Court




                                  13   however, required to accept as true allegations that are merely conclusory, unwarranted deductions

                                  14   of fact, or unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

                                  15   Cir. 2001).

                                  16   II.    DISCUSSION
                                  17          Even construing the Complaint liberally and affording Plaintiff the benefit of the doubt, the

                                  18   Court finds that Plaintiff’s Complaint does not state any cognizable claims. Plaintiff merely

                                  19   alleges, without any factual support, that Judge White and Judge Tigar “injured” Plaintiff, and that

                                  20   Plaintiff “suffered from the injuries inflicted by” Judge White and Judge Tigar. Compl. at 8. He

                                  21   purportedly brings this action under the “United States Constitution,” “United States Code,” and

                                  22   “Common Law.” Id. at 9. These bare, conclusory allegations are clearly insufficient to state a

                                  23   claim for relief, as the Complaint is devoid of even a single allegation as to what Judge White and

                                  24   Judge Tigar purportedly did to “injure” Plaintiff.

                                  25          “Although a pro se litigant . . . may be entitled to great leeway when the court construes his

                                  26   pleadings, those pleadings nonetheless must meet some minimum threshold in providing a

                                  27   defendant with notice of what it is that it allegedly did wrong.” Brazil v. U.S. Dep’t of Navy, 66

                                  28   F.3d 193, 199 (9th Cir. 1995). The Court finds that Plaintiff has failed to meet that minimum
                                                                                            2
                                   1   threshold and accordingly DENIES his request for leave to proceed in forma pauperis and

                                   2   DISMISSES his Complaint.

                                   3          While the Court is doubtful that Plaintiff can successfully amend his claims, the Court

                                   4   cannot say at this stage that amending the complaint would be entirely futile. See Lucas v. Dep’t

                                   5   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant is entitled to notice of the

                                   6   complaint’s deficiencies and an opportunity to amend prior to dismissal of the action.”).

                                   7   However, to the extent Plaintiff’s amended complaint rests on allegations of actions taken by

                                   8   Judge White and Judge Tigar in their roles as judicial officers, Plaintiff’s case will be subject to

                                   9   dismissal with prejudice. Judges are absolutely immune from civil liability for damages for acts

                                  10   performed in their judicial capacities. See Pierson v. Ray, 386 U.S. 547, 553–55 (1967) (judges

                                  11   immune from liability for damages for acts committed within their judicial discretion; immunity

                                  12   extends to suits under 42 U.S.C. § 1983); see also Stump v. Sparkman, 435 U.S. 349, 356–57
Northern District of California
 United States District Court




                                  13   (1978) (judge is not “deprived of immunity because the action he took was in error, was done

                                  14   maliciously, or in excess of his authority”) (quotations and citation omitted); Mireles v. Waco, 502

                                  15   U.S. 9, 11 (1991) (judicial immunity not overcome by allegations of bad faith or malice).

                                  16   Plaintiff’s assertion that he does not have to “explain his legal theory for overcoming a ‘possible’

                                  17   defense of judicial immunity” is clearly contrary to well-established law.

                                  18          Plaintiff also moves for the Court to order “its judicial officer” to provide financial

                                  19   disclosure documents. Dkt. No. 3. The Court lacks authority to grant the requested relief and

                                  20   DENIES the motion. The Court also finds no basis for relating the other pending cases and

                                  21   DENIES Plaintiff’s motion to relate. Dkt. No. 4. The further Court DENIES AS MOOT

                                  22   Plaintiff’s motion for permission for e-filing. Dkt. No. 5.

                                  23   III.   CONCLUSION

                                  24          The Court DENIES Plaintiff’s motion to proceed in forma pauperis and DISMISSES his

                                  25   complaint. See Dkt. No. 2. The Court further DENIES Plaintiff’s motion for disclosure of

                                  26   financial interests, motion to relate cases, and motion for permission for e-filing. See Dkt. Nos. 3,

                                  27   4, 5. Plaintiff shall file any amended complaint by no later than September 30, 2019. Failure to

                                  28   file an amended complaint by the deadline may result in the dismissal of the action in its entirety
                                                                                          3
                                   1   without further leave to amend. In addition, Plaintiff’s amended complaint will be dismissed with

                                   2   prejudice if it only alleges judicial actions by Judge White and Judge Tigar. Alternatively,

                                   3   Plaintiff may pay the required filing fee by the September 30, 2019 deadline.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: 9/16/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
